SUMMIT INVESTMENT SUBADVISORY AGREEMENT INVESTMENT SUBADVISORY AGREEMENT, effective April 30, 2013, by and between Calvert Investment Management, Inc., a Delaware corporation registered as an investment advisor under the Investment Advisers Act of 1940 located at 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 (the "Advisor"), and Ameritas Investment Partners, Inc., a Nebraska corporation registered as an investment advisor under the Investment Advisers Act of 1940 located at 390 North Cotner Blvd., Lincoln, NE 68505 (the "Subadvisor"). Upon the effectiveness of this Investment Subadvisory Agreement, that certain subadvisory agreement between Calvert Asset Management Company, Inc. and Summit Investment Advisors, Inc. dated September 16, 2010 will automatically terminate pursuant to Section 5(c) thereof. WHEREAS, the Advisor is the investment advisor to Calvert Variable Products, Inc., an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the "1940 Act"); and WHEREAS, the Advisor desires to retain the Subadvisor to furnish it with certain investment advisory services in connection with the Advisor's investment advisory activities on behalf of certain series of Calvert Variable Products, Inc., for which Schedules are attached (each such series referred to individually as the "Fund" or “Portfolio”); and WHEREAS, the selection of the Subadvisor, by the Advisor, to manage the above referenced Portfolio, subject to shareholder approval; NOW, THEREFORE, in consideration of the promises and the terms and conditions hereinafter set forth, it is agreed as follows: 1. Services to be Rendered by the Subadvisor to the Fund. (a) Investment Program.
